     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 1 of 15



 1   [Submitting counsel on signature page]
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9

10   IN RE: JUUL LABS, INC., MARKETING,                    Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
11   LIABILITY LITIGATION                                  JOINT DISCOVERY STATUS REPORT
12                                                         Judges: Hon. Jacqueline Scott Corley
                                                           Courtroom: Video Conference
13   This Document Relates to:                             Hearing Date: February 9, 2021
                                                           Hearing Time: 8:30 a.m.
14   ALL ACTIONS
15

16          Pursuant to the Court’s instructions at the hearings on October 30th and January 26th of
17   2020, counsel for Defendants Juul Labs, Inc. (“JLI”), Altria,1 Director Defendants,2 E-Liquid
18   Defendants,3 Retailer Defendants,4 and Distributor Defendants5 (collectively “Defendants”), and
19   Plaintiffs’ Co-Lead Counsel (“Plaintiffs”) (collectively referred to herein as the “Parties”)
20

21
     1
      “Altria” refers to Altria Group, Inc., and the Altria-affiliated entities named in Plaintiffs’
22   Consolidated Class Action Complaint and Consolidated Master Complaint (collectively,
23   “Complaints”), see ECF Nos. 387, 388.
     2
      “Director Defendants” refers to Messrs. James Monsees, Adam Bowen, Nicholas Pritzker,
24   Hoyoung Huh, and Riaz Valani.
     3
25    “E-Liquid Defendants” refers to Mother Murphy’s Labs, Inc., Alternative Ingredients, Inc.,
     Tobacco Technology, Inc., and Eliquitech, Inc.
26   4
      “Retailer Defendants” refers to Chevron Corporation, Circle K Stores, Inc., Speedway LLC, 7-
27   Eleven, Inc., Walmart, and Walgreen Co.
     5
      “Distributor Defendants” refers to McLane Company, Inc., Eby-Brown Company, LLC, and
28   Core-Mark Holding Company, Inc.
                                                                                           JOINT DISCOVERY
                                                       1                                     STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 2 of 15



 1   respectfully provide this Joint Discovery Status Report in advance of the Discovery Conference
 2   scheduled for February 9, 2021.
 3   I.     DISCOVERY FROM DEFENDANTS
 4           A.      JLI
 5          Document Productions
 6          To date, JLI has produced over two million documents, consisting of over nine million
 7   pages, including re-productions of materials produced to federal and state authorities. With the
 8   Court’s assistance, JLI and Plaintiffs reached agreement on custodians, and search terms for ESI
 9   productions. JLI continues to make rolling document productions, including of custodial files of
10   individuals the Parties have identified as likely deposition witnesses (addressed further below).
11          Depositions
12          Plaintiffs continue to seek mutually agreeable dates for deposing JLI witnesses. Plaintiffs
13   have been conferring with JLI on this issue since October. The Parties agreed upon scheduling for
14   five former and current JLI employees (Henderson, Harter, Pederson, Atkins, and Edmonson-
15   Taylor). Pursuant to the Court’s January 26 Order, on January 28, JLI provided dates for six of
16   the seven additional witnesses to be completed before March 17 (Walker, Mumby, Morgan, Long,
17   Myers, and Marand), and Plaintiffs accepted those dates. JLI referred Plaintiffs to Mr. Guzman to
18   discuss scheduling for Mr. Asseily, a former JLI Board Member, who lives outside of the United
19   States. Plaintiffs are working with JLI to schedule additional depositions and will bring any
20   disputes to the Court promptly if needed.
21          As to 30(b)(6) depositions, the parties have agreed to take the Marketing topics off-
22   calendar pursuant to a stipulation regarding the admissibility of testimony from the North
23   Carolina state attorney general’s action. (ECF No. 1354) The Sales and Youth Prevention topics
24   are on track to proceed as scheduled. As to the Design notice, the parties plan to proceed as
25   scheduled on a number of topics, and continue to meet and confer on certain others, including
26   regarding certain topics regarding product constituents, ingredients, and supply chain.
27   Specifically, Plaintiffs agreed to consider written responses to these topics in lieu of producing a
28   witness. After reviewing the written responses, Plaintiffs have requested that JLI produce a

                                                                                         JOINT DISCOVERY
                                                      2                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 3 of 15



 1   witness. JLI seeks to further meet and confer over the issue. Plaintiffs request a date certain for
 2   the parties to resolve the issue or file a letter brief consistent with CMO 6. With respect to the
 3   Testing notice, Plaintiffs have likewise agreed to consider written responses to these topics in lieu
 4   of producing a witness. JLI has agreed to produce the requested spreadsheet next week. Plaintiffs
 5   are working with JLI to schedule additional 30(b)(6) depositions and the parties will bring any
 6   disputes to the Court promptly if needed.
 7          Production of Custodial Files
 8          The parties have reach agreement regarding timing of producing custodial files, as
 9   reflected in proposed Case Management Order No. 10-A. (ECF No. 1371)
10          Written Discovery
11          The parties continue to meet and confer regarding the sufficiency of responses to written
12   discovery and will present any ripened issues promptly.
13           B.      Altria
14          Document Production
15          To date, Altria has produced over 830,000 documents, consisting of over 6.3 million
16   pages. These document productions have included Altria’s productions to the FTC, as well as the
17   documents that hit on the parties’ agreed search terms and from among the files of custodians
18   previously agreed to.
19          Depositions
20          Former CEO Howard Willard’s deposition proceeded on January 12-13, 2021. Four
21   depositions covering topics within Plaintiffs’ 30(b)(6) notice regarding the transaction between
22   Altria and JLI are scheduled before the end of March, and the parties continue to meet and confer
23   over scheduling and scope of additional 30(b)(6) topics.
24          Five current or former Altria employees’ depositions are scheduled before the end of
25   April, and the parties continue to meet and confer over scheduling the depositions of additional
26   current and former Altria employees. An additional deposition of a current Altria employee was
27   previously scheduled for February, but Plaintiffs have requested that the deposition be postponed
28   to later in the discovery period. The parties have reached an impasse on one issue regarding the

                                                                                          JOINT DISCOVERY
                                                      3                                     STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 4 of 15



 1   scope of production of documents from a deponent’s custodial file. The parties will submit a
 2   joint letter brief on or before Friday, February 12 to the Court for resolution of this issue.
 3          Written Discovery
 4          Altria has provided responses to all of Plaintiffs’ written discovery requests. Plaintiffs
 5   and Altria continue to meet and confer on these responses and will bring any disputed issues to
 6   Your Honor’s attention, if necessary.
 7           C.      E-Liquid Defendants
 8          The parties plan to notify the Court shortly that Plaintiffs are dismissing the E-Liquid
 9   Defendants with prejudice from the 24 personal injury bellwether cases. As will be further
10   explained to the Court, Plaintiffs made this decision based on the relatively slower progress in
11   discovery as to these more recently-named Defendants and the importance of keeping the Court’s
12   schedule intact as to the other Defendants. The parties have agreed that they will all continue to
13   coordinate with respect to overall case discovery, as the dismissals will apply to the bellwether
14   cases only, and the remaining claims against these Defendants will proceed.
15          Depositions
16          On October 16, 2020, Plaintiffs served initial 30(b)(6) deposition notices on each E-
17   Liquid Defendant. The parties will meet and confer over the scope and timing of these
18   depositions and bring disputes to Your Honor if necessary.
19          Document Production and Written Discovery
20          Plaintiffs and the E-Liquid Defendants continue to meet and confer regarding the scope of
21   written discovery, document production, and Defendants’ responses and will bring any disputes
22   to Your Honor promptly.
23           D.      Retailer and Distributor Defendants
24          The parties plan to notify the Court shortly that Plaintiffs are dismissing the Retailer and
25   Distributor Defendants with prejudice from the 24 bellwether cases. As will be further explained
26   to the Court, Plaintiffs made this decision based on the relatively slower progress in discovery as
27   to these more recently-named Defendants and the importance of keeping the Court’s schedule
28   intact as to the other Defendants. The parties have agreed that they will all continue to coordinate

                                                                                           JOINT DISCOVERY
                                                       4                                     STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 5 of 15



 1   with respect to overall case discovery, as the dismissals will apply to the bellwether cases only,
 2   and the remaining claims against these Defendants will proceed.6
 3          Document Production
 4          After finalizing the Protective Order late in January, Defendants 7-Eleven, Walgreens,
 5   Speedway, Eby-Brown, Circle K and McLane produced a tranche of documents, Defendants
 6   Walmart and Core-Mark have agreed to produce their first rounds of production by Tuesday,
 7   February 9. Plaintiffs and Chevron are meeting and conferring over the scope of plaintiffs’ RFPs
 8   in light of Chevron’s prior production in 2019 of more than 2,000 pages in response to Plaintiffs’
 9   Rule 45 subpoena.
10           Plaintiffs and certain Retailer and Distributor Defendants continue to confer regarding the
11   sufficiency of their proposed custodians. The parties have made progress on this issue and will
12   continue to meet and confer in good faith on these issues. The parties will seek the Court’s
13   guidance if necessary.
14          Written Discovery
15          Plaintiffs served the Retailer Defendants with written discovery requests on August 17,
16   2020. Plaintiffs served the Distributor Defendants with written discovery requests on August 26,
17   2020. The Distributor Defendants responded to Plaintiffs’ first set of interrogatories on
18   November 6, 2020. Plaintiffs and the Retailer and Distributor Defendants continue to meet and
19   confer regarding the scope of written discovery and Defendants’ responses and will bring any
20   disputes to Your Honor promptly.
21           E.      Director Defendants
22          The Director Defendants have provided responses to all of Plaintiffs’ written discovery
23   requests. Defendants Monsees and Bowen have advised that their document productions largely
24   will come through JLI. Defendants Pritzker, Valani, and Huh produced documents responsive to
25   Plaintiffs’ first set of document requests on January 19, 2021, with a privilege log to follow in
26
     6
      The parties’ agreement does not constitute a waiver of the ability of a party to object to
27   discovery. The parties reserve all rights with respect to, among other things, objections on the
     basis of privilege, privacy, relevance, proportionality, burden, admissibility, or that the discovery
28   sought is unreasonably cumulative and/or can be obtained from another more convenient, less
     burdensome, or less expensive source.
                                                                                          JOINT DISCOVERY
                                                      5                                     STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 6 of 15



 1   accordance with Case Management Order No. 4. Plaintiffs note that Defendants Pritzker, Valani
 2   and Huh did not confer with Plaintiffs regarding input on their proposed search terms as
 3   contemplated by the ESI Order in this MDL (ECF No. 323, ¶6) in advance. Plaintiffs are thus
 4   conducting an initial review of the productions made to date, and will confer regarding any
 5   additional proposed searches.
 6   II.     DISCOVERY FROM PLAINTIFFS
 7           A.     Personal Injury Plaintiffs
 8           ESI Discovery
 9           The parties have been meeting and conferring regarding the scope of ESI discovery from
10   the Personal Injury Bellwether Plaintiffs. JLI and Plaintiffs have reached an impasse on an ESI
11   issue. Subject to the Court’s approval, JLI and Plaintiffs propose submitting a joint letter brief
12   setting forth their respective positions in up to five pages each by noon Pacific on February 8,
13   2021.
14           Plaintiff Fact Sheets
15           There are 1652 personal injury cases pending in the MDL. Defendants have received
16   Plaintiff Fact Sheets (“PFSs”) for approximately 896 personal injury claims. Defendants continue
17   to track plaintiffs with overdue PFSs and, as set forth in CMO No. 8, Section 12, notify plaintiffs
18   of their overdue discovery and subsequently move for plaintiffs’ dismissal where plaintiffs fail to
19   submit their PFSs as required by the CMO even after receiving such notice. Pursuant to CMO
20   No. 8, 95 cases have been dismissed without prejudice,7 and 167 other cases are subject to
21   pending motions to dismiss without prejudice that have not yet been ruled upon. An additional 45
22   PFSs are overdue, and per CMO No. 8, Section 7, JLI is serving plaintiffs’ individual counsel
23   with Notices of Deficiencies identifying where supplementation is required.
24

25

26

27
     7
28    Also pursuant to CMO No. 8, of these dismissed cases, 107 other cases are subject to pending
     motions to covert dismissals without prejudice to dismissals with prejudice.
                                                                                         JOINT DISCOVERY
                                                      6                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 7 of 15



 1          B.      Class Plaintiffs
 2                  Written Discovery
 3          The bellwether class plaintiffs have served amended responses to Defendants’ discovery
 4   requests, and the parties are meeting and conferring concerning those responses. ESI has been
 5   collected from each of the Class Representatives for the class bellwether proceedings, and the
 6   parties recently reached agreement on the search terms. Plaintiffs are in the process of running
 7   those search terms and reviewing the responsive documents.
 8          Plaintiffs have nearly completed the submission of Plaintiff Fact Sheets, and the
 9   remainder is in the process of being completed.
10          The parties have reached agreement on a Plaintiff Fact Sheet Implementation Order
11   applicable to the Non-Bellwether Class Representatives that is similar to those entered the Court
12   with respect to the submission of Plaintiff Fact Sheets by personal injury plaintiffs (CMO No. 8,
13   ECF No. 406); and government entities (CMO No. 13, ECF No. 1075), except for one issue on
14   which the parties seek the Court’s guidance. The parties disagree as to whether the provision
15   allowing Defendants to move to convert a dismissal without prejudice to a dismissal with
16   prejudice should be included in this PFS Order. (Attached hereto as Exhibit A is a draft of the
17   Proposed Non-Bellwether Class Representative Fact Sheet Implementation Order, which is
18   agreed to with the exception of the highlighted portion on page 5).
19          Plaintiffs’ Statement
20          Plaintiffs do not dispute that, if a non-bellwether class representative fails to serve a
21   Plaintiff Fact Sheet by the applicable deadlines and does not cure that deficiency, that individual’s
22   claim should be dismissed without prejudice. There is, however, no basis for preventing that
23   individual from recovering as an absent class member in any settlement or judgment that may
24   eventually occur. There is, of course, no requirement that absent class members participate in
25   discovery as prerequisite to receiving a portion of any class action settlement or judgment. It thus
26   follows that to the extent an individual does not comply with discovery obligations that arise only
27   by virtue of that person serving filing a complaint and as a class representative, the appropriate
28   sanction is to dismiss that person’s complaint and prevent him or her from serving as a class

                                                                                          JOINT DISCOVERY
                                                       7                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 8 of 15



 1   representative. It does not, however, follow that there should be additional punishment in the
 2   form of preventing that person from recovering as an absent class member and putting the person
 3   in a worse position than if he or she had never filed a complaint in the first place. Doing so serves
 4   no purpose than to unfairly and unnecessarily punish that individual.
 5          Defendants’ Statement:
 6          The Court should not depart from the motion-to-dismiss procedure that has twice been
 7   considered and adopted by the Court in the Personal Injury and Government Entity PFS Orders.
 8   (CMO Nos. 8, 13; ECF Nos. 406, 1075.) Both Orders provide that, if—after the generous time
 9   periods for compliance, notification procedures, and opportunities to cure—a party plaintiff has
10   not complied with the Court ordered PFS deadlines, then Defendants may move to convert the
11   dismissal without prejudice to a dismissal with prejudice. The same process should be available
12   here for the following reasons.
13          First, regardless of whether absent class members are required to respond to discovery,
14   these are not absent class members. They are named party plaintiffs who would be subject to this
15   provision only if they repeatedly violated Court discovery orders that are applicable to them. Any
16   named plaintiff who may be subject to a motion to convert a dismissal from one without prejudice
17   to one with prejudice will have had abundant time to submit a PFS (which, as Plaintiffs note
18   above, does not even require documents or signed records authorizations) before the provision
19   would potentially apply. In particular, by the time Defendants could even first move to convert to
20   a dismissal with prejudice, that plaintiff would not have submitted a complete PFS even though:
21      •   more than three months will have elapsed after the expected entry of the PFS Order;
        •   more than seven months will have elapsed after the parties reached an agreement on the
22          PFS form in October 2020 and Plaintiffs’ counsel had indicated their clients were
            completing the PFSs; and
23      •   more than one year will have elapsed since these class representatives were included on
            the Amended Consolidated Class Action complaint filed on March 11, 2020.
24
            Second, as the Court has recognized in connection with the PFS Order on Government
25
     Entity cases, “[t]he inclusion of this provision does not in any way reduce or mitigate Defendants’
26
     burden in proving to the Court that a dismissal with prejudice is warranted under whatever statute,
27

28

                                                                                         JOINT DISCOVERY
                                                      8                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 9 of 15



 1   rule or caselaw Defendants bring their motion.” (ECF No. 1038 at 4; see also 10/7/2020 Hr’g Tr.
 2   at 31:4-11).
 3          Third, we now know that the process works. In connection with the personal injury PFS
 4   Order (CMO No. 8), Judge Orrick recently commented that this procedure for dismissals with
 5   prejudice “made a lot of sense.” (1/15/2021 Hr’g Tr. at 6:19-20.) In particular, Judge Orrick
 6   considered JLI’s motions to covert dismissals of 95 plaintiffs from without prejudice to with
 7   prejudice under CMO No. 8. (See ECF Nos. 1167, 1169.) Judge Orrick afforded those subject
 8   plaintiffs another 30 days to submit their PFS or face dismissal with prejudice, noting “these
 9   lawsuits were filed for people, and the defendants are producing billions of pieces of paper in this
10   case, and if somebody wants to participate they need to step up now.” (1/15/2021 Hr’g Tr. at
11   6:12-20; see also ECF No. 1277 (“the Court will dismiss with prejudice all cases identified in
12   Exhibit A of the motions (‘covered-plaintiffs’), if those covered-plaintiffs have not filed plaintiff
13   fact sheets on or before February 16, 2021. This is the last notice the covered-plaintiffs will get
14   before dismissal with prejudice will be entered.”).)
15          Defendants thus respectfully request the Court adopt the same dismissal-with-prejudice
16   procedure with respect to the Class Action PFSs as provided in CMO Nos. 8 and 13.
17          Depositions
18          On January 22, 2021, Defendants noticed the depositions on the class bellwether plaintiffs,
19   and the class bellwether plaintiffs have provided their availability. The parties are discussing the
20   sequencing and timing of those depositions, including with respect to how the timing of document
21   productions impacts the sequencing of the depositions. Plaintiffs have asked Defendants to
22   identify the 15 non-bellwether plaintiffs they wish to depose pursuant to the Court’s November 2,
23   2020 Order Regarding Class Representative Discovery. (ECF No. 1117.) .
24          In the context of discussing issues related to class representative depositions, the parties
25   came to an impasse on the issue of whether depositions of class representatives can include
26   questions concerning the class representatives’ alleged physical injuries and treatment, if
27   any. The parties will be prepared to discuss the issue during the conference, and look forward to
28   the Court’s guidance.

                                                                                          JOINT DISCOVERY
                                                      9                                     STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 10 of 15



 1            C.     Government Entity Plaintiffs
 2            On January 20th, pursuant to the case schedule, the parties submitted their selections for
 3   the government entity bellwethers. By agreement, each side identified six government entities for
 4   a total pool of 12 bellwether cases. On January 21st, Defendants served discovery on all twelve
 5   bellwethers. On January 27th, both sides submitted proposals for the sequencing and division of
 6   the bellwether pool into Wave 1 and Wave 2 bellwethers. On February 1st, the Court designated
 7   the following six government entities as Wave 1 bellwethers: San Francisco Unified School
 8   District v. JUUL Labs, Inc. et al., No. 3:19-cv-08177; King County v. JUUL Labs, Inc., et al., No.
 9   3:20-cv-07324; Tucson Unified School District v. JUUL Labs, Inc. et al., No. 3:19-cv-07335; The
10   School Board of Palm Beach County, Florida v. JUUL Labs, Inc. et al., No. 3:19-cv-08081;
11   Unified School District 265 Goddard v. JUUL Labs, Inc., No. 3:19-cv-07852; and City of
12   Rochester, New Hampshire v. JUUL Labs, Inc., et al., No. 3:19-cv-07298. ECF No. 1355 (Feb. 1,
13   2021).
14            The parties are in the process of meeting and conferring regarding the appropriate scope
15   and timing of bellwether discovery. In the event that the parties are unable to resolve these issues,
16   they will seek the assistance of the Court.
17   III.     THIRD-PARTY DISCOVERY
18            Objections to Dr. Tom Perfetti Deposition Exhibits
19            On January 28-29, Plaintiffs deposed third-party Dr. Thomas Perfetti, a former R.J.
20   Reynolds Tobacco Company chemist who served as a former consultant to Ploom Inc., a
21   predecessor to JLI. During the deposition, a dispute arose as to Plaintiffs’ counsel attempt to
22   examine Dr. Perfetti on two documents that JLI had designated “Highly Confidential”. The
23   Parties are returning to complete Dr. Perfetti’s deposition, though a date has not been set. The
24   Parties have conferred since the deposition was adjourned and are attempting to resolve their
25   differences as to whether the documents satisfy either or both criteria in the recently amended
26   protective order for showing highly confidential documents to former JLI consultants. If the
27   Parties cannot resolve the disputes, they will prepare letter briefs and may request a hearing date
28   at the Court’s convenience.

                                                                                         JOINT DISCOVERY
                                                      10                                   STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 11 of 15



 1          Depositions
 2          The parties have agreed to schedule the deposition of third-party witness, James Xu, CEO
 3   and Chairman of Avail Vapor, on March 10-11.
 4          Subpoenas
 5          Plaintiffs have issued third party subpoenas to more than 161 entities or persons. In total,
 6   responsive recipients have thus far produced approximately 90 documents and negotiations are
 7   ongoing with numerous others.
 8          To date, JLI has issued five third-party subpoenas. JLI is conferring with the recipients,
 9   but may require the Court’s intervention through an informal discovery conference and/or
10   motions practice.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                       JOINT DISCOVERY
                                                   11                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 12 of 15



 1   Dated: February 5, 2021                        Respectfully submitted,
 2

 3   By: /s/ Renee D. Smith                         By: /s/ Sarah R. London
 4   Renee D. Smith (pro hac vice)                  Sarah R. London
     James F. Hurst (pro hac vice)                  LIEFF CABRASER HEIMANN &
 5   KIRKLAND & ELLIS LLP                           BERNSTEIN
 6   300 N. LaSalle                                 275 Battery Street, Fl. 29
     Chicago, IL 60654                              San Francisco, CA 94111
 7   Telephone: (312) 862-2310                      Telephone: (415) 956-1000
 8
     By: /s/ Peter A. Farrell                       By: /s/ Dena C. Sharp
 9
     Peter A. Farrell (pro hac vice)                Dena C. Sharp
10   KIRKLAND & ELLIS LLP                           GIRARD SHARP LLP
     1301 Pennsylvania Ave, N.W.                    601 California St., Suite 1400
11
     Washington, D.C. 20004                         San Francisco, CA 94108
12   Telephone: (202) 389-5959                      Telephone: (415) 981-4800

13
     By: /s/ Gregory P. Stone                       By: /s/ Dean Kawamoto
14
     Gregory P Stone, SBN 78329                     Dean Kawamoto
15   Bethany W. Kristovich, SBN 241891              KELLER ROHRBACK L.L.P.
     MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue                         1201 Third Ave., Ste. 3200
16
     Fiftieth Floor                                 Seattle, WA 98101
17   Los Angeles, California 90071-3426             Telephone: (206) 623-1900
     Telephone:     (213) 683-9100
18                                                  By: /s/ Ellen Relkin
     Attorneys for Defendant Juul Labs, Inc.
19
                                                    Ellen Relkin
20                                                  WEITZ & LUXENBERG
                                                    700 Broadway
21                                                  New York, NY 10003
                                                    Telephone: (212) 558-5500
22

23                                                  Co-Lead Counsel for Plaintiffs

24

25

26

27

28

                                                                                     JOINT DISCOVERY
                                               12                                      STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 13 of 15



 1

 2   By: /s/ John C. Massaro                            By: /s/ James Kramer
 3   ARNOLD & PORTER KAYE SCHOLER                       ORRICK HERRINGTON &
     LLP                                                SUTCLIFFE LLP
 4
     John C. Massaro (admitted pro hac vice)            James Kramer
 5   Jason A. Ross (admitted pro hac vice)              James Thompson
     601 Massachusetts Ave., N.W.                       The Orrick Building
 6   Washington D.C. 20001                              405 Howard Street
     Telephone: (202) 942-5000                          San Francisco, CA 94105-2669
 7   Facsimile: (202) 942-5999                          Telephone: (415) 773-5700
     john.massaro@arnoldporter.com                      jthompson@orrick.com
 8   Jason.ross@arnoldporter.com                        jkramer@orrick.com
                                                        Attorneys for Defendant James Monsees
 9   Attorneys for Defendants Altria Group, Inc.
     and Philip Morris USA Inc.
10
     By: /s/ Eugene Illovsky                            By: /s/ Michael J. Guzman
11
     BOERSCH & ILLOVSKY LLP                             KELLOGG, HANSEN, TODD, FIGEL &
12                                                      FREDERICK, P.L.L.C.
     Eugene Illovsky
13   Martha Boersch                                     Mark C. Hansen
     Matthew Dirkes                                     Michael J. Guzman
14   1611 Telegraph Ave., Suite 806                     David L. Schwartz
     Oakland, CA 94612                                  Sumner Square, 1615 M St., N.W., Suite 400
15   Telephone: (415) 500-6643                          Washington, DC 20036
     eugene@boersch-illovsky.com                        Telephone: (202) 326-7910
16   martha@boersch-illovsky.com                        mguzman@kellogghansen.com
     matt@boersch-illovsky.com
17
                                                        Attorneys for Defendants Nicholas Pritzker,
     Attorneys for Defendant Adam Bowen                 Riaz Valani, and Hoyoung Huh
18

19

20

21

22

23

24

25

26

27

28

                                                                                       JOINT DISCOVERY
                                                   13                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 14 of 15



 1   By: /s/ Mitchell B. Malachowski                   By: /s/ Robert Scher
 2   TYSON & MENDES, LLP                               FOLEY & LARDNER LLP
 3   James E. Sell                                     Robert Scher
     Mitchell B. Malachowski                           Peter N. Wang
 4   Stephen Budica                                    Graham D. Welch
     April M. Cristal                                  Dyana K. Mardon
 5   523 4th Street, Suite 100                         90 Park Avenue
     San Rafael, CA 94901                              New York, NY 10016-1314
 6   Telephone: (628) 253-5070                         Telephone: (212) 682-7474
     jsell@tysonmendes.com                             Facsimile: (212) 687-2329
 7   mmalachowski@tysonmendes.com                      rscher@foley.com
     sbudica@tysonmendes.com                           pwang@foley.com
 8   acristal@tysonmendes.com                          gwelch@foley.com
                                                       dmardon@foley.com
 9   Attorneys for Defendants Mother Murphy’s
     Labs, Inc., and Alternative Ingredients, I        Attorneys for Defendants Tobacco
10                                                     Technology, Inc., and Eliquitech, Inc.
11   By: /s/ Michael L. O'Donnell
                                                       By: /s/ Christopher J. Esbrook
12   WHEELER TRIGG O'DONNELL LLP
                                                       ESBROOK LAW LLC
13   Michael L. O'Donnell
     James E. Hooper                                   Christopher J. Esbrook
14   Marissa Ronk                                      David F. Pustilnik
     370 17th Street, Ste. 4500                        Michael S. Kozlowski
15   Denver, CO 80202                                  77 W. Wacker, Suite 4500
     Telephone: (303) 244-1850                         Chicago, IL 60601
16   Odonnell@wtotrial.com                             Telephone: (312) 319-7681
     hooper@wtotrial.com                               christopher.esbrook@esbrooklaw.com
17   Ronk@wtotrial.com                                 david.pustilnik@esbrooklaw.com
                                                       michael.kozlowski@esbrooklaw.com
18   Attorneys for Defendant McLane Company,
     Inc.                                              Attorneys for Defendants Eby-Brown
19                                                     Company, LLC, Circle K Stores, and 7-
20                                                     Eleven, Inc., Speedway, and Walgreen Co.
     By: /s/ David R. Singh
21
     WEIL, GOTSHAL & MANGES LLP
22
     David R. Singh
23   Bambo Obaro
     201 Redwood Shores Parkway, 6th Floor
24   Redwood Shores, CA 94065
     Telephone: (650) 802-3083
25   david.singh@weil.com
     bambo.obaro@weil.com
26
     Attorneys for Defendant Core-Mark Holding
27   Company, Inc.

28

                                                                                        JOINT DISCOVERY
                                                  14                                      STATUS REPORT
     Case 3:19-md-02913-WHO Document 1378 Filed 02/05/21 Page 15 of 15



 1   By: /s/ Donald F. Zimmer, Jr.
 2   KING & SPALDING LLP
 3
     Donald F. Zimmer, Jr.
 4   Quyen L. Ta
     Jennifer T. Stewart
 5   50 California St., Suite 3300
     San Francisco, CA 94111
 6   Telephone: (415) 318-1200
     fzimmer@kslaw.com
 7   qta@kslaw.com
     jstewart@kslaw.com
 8
     Attorneys for Defendant Walmart Inc.
 9
     By: /s/ Charles C. Correll Jr.______
10
     KING & SPALDING LLP
11   Andrew T. Bayman (Admitted pro hac vice)
     1180 Peachtree Street, Suite 1600
12   Atlanta, GA 30309
     Telephone: (404) 572-4600
13   abayman@kslaw.com
14   and
15   Charles C. Correll, Jr.
     Matthew J. Blaschke
16   Alessandra M. Givens
     50 California St., Suite 3300
17   San Francisco, CA 94111
     Telephone: (415) 318-1200
18   ccorrell@kslaw.com
     mblaschke@kslaw.com
19   agivens@kslaw.com

20   Attorneys for Defendant Chevron Corporation

21

22

23

24

25

26

27

28   2127423.4


                                                                   JOINT DISCOVERY
                                                   15                STATUS REPORT
